DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, in the last paragraph, “output a stimulation signal to the stimulator” is vague.  Doesn’t the stimulator provide the stimulation signal?  If not, what function does the stimulator perform?  It is suggested to use something similar to “output a signal to the stimulator based on the received input signal and the transfer function so that the stimulator provides a stimulation signal to the cochlear electrode.
Similarly, claim 19 has this problem in regards to the second output stimulation signal.
In claim 2, it is unclear how the inner ear sensor is part of the cochlear “electrode”.  An electrode is a piece of metal.  Does this mean it is part of the cochlear lead that the electrode is located on?
Similarly, claim 25 has this problem.
In claim 4, “a single housing” is inferentially included and it is unclear if it is being positively recited or functionally recited.  It is suggested to first state the system further comprises a housing before it is used in the claim.
Similarly, claim 20 has this problem in regards to the first and second housing.
In claim 5, in line 1, “comprises” is vague and it is unclear if these are additional elements of the processor or just what elements the processor has.  It is suggested to use “further comprises”.  In line 2, “stage is configured” is vague and it is unclear what element is configured to perform the functions.  In line 7, “corresponding” to a normalized stimulus signal…sensor is vague and it is unclear if the claim is stating that the digital processor performs these functions or not. Or whether this is a result of analog and digital processing (or just digital processing the signal) In addition, it is unclear if the “stimulus signal” is the same as the stimulus signal used in claim 1. It is unclear what the claim is positively reciting and what functions are being performed in the claim.
In claim 8, “corresponding to a …sensor” is vague as it is unclear if the claim is setting forth the inner ear sensor receives this signal and performs these functions.  In addition, it is unclear if the broad-spectrum stimulus signal is the same as the stimulus signal used in claim 1, line 4 or if it is a different signal. In line 3, “comprising” is vague as it is unclear what element “comprising” is referencing.  In the next to last line, “based on a Fast Fourier Transform” is vague and inferentially included and it is unclear what element is performing this function.
In claim 9, “a stimulus signal” is vague and it is unclear if this is the same as the stimulus signal used in claim 1, line 4. 
In claim 10, “makes a ratio…” is vague as it is unclear if this function is being positively recited.  In line 5, “a received corresponding stimulus signal” is vague as the stimulus signal is also used in claims 9 and 1 and it is unclear which signal is being discussed.
In claim 12, line 8, “an acoustic signal” is vague as the term is also used in line 2.  It is unclear if they are the same.  It is suggested to use “the predetermined acoustic signal” is line 8.
In claim 14, “a plurality of predetermined acoustic signals” is vague as claim 12 uses this term.  It is suggested to use “wherein the predetermined acoustic signal comprises a plurality of predetermined acoustic signals”.  
In claim 16, line 2, “an input signal” and in line 3, “a received stimulus” are vague as these terms are also used in claim 1.  It is unclear if they are the same element or not.
In claim 17, line 2, “an acoustic signal” is vague as claims 14 and 12 use “a predetermined acoustic signal” and it is unclear if these are the same element across claims 17/14/12 or different elements.
Similarly, claim 18 has this problem. 
In claim 22, “a bifurcated lead” is inferentially included. 
In claim 23, “a wireless communication interface” is inferentially included.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, and 4-7 are rejected under 35 U.S.C. 102a1 as being anticipated by Karunasiri et al (6195585).  Karunasiri discloses the use of a cochlear electrode array attached to a stimulator and signal processor in one housing (e.g. figures 1-3, signal processor 46 that necessarily has a transfer function since it controls the stimulation, etc.), where the signal processor receives the stapes sensor signal to provide stimulation based on the stapes signal and transfer function (e.g. col. 6, line 50 to col. 7, line 7, etc.) and can pass the stapes signal on to the external fitting device/processor so the external device/processor can further fit the cochlear implant to the patient by updating the stimulation control parameters/transfer function. The electrode array contains the stapes sensor (e.g. col. 11, lines 1-16, etc.) and the signal processor has analog and digital processing of the sensed stapes signal (e.g. figures 1-3, col. 12, etc.) that allows the digital signal to be adjusted through control logic (e.g. col. 11, line 20 to col. 12, line 67, etc.; note that claim 5 is unclear as to what exactly is being positively recited and claimed) and is capable of meeting the functional use recitations presented in the claims of being adjustable to calibrate the signal processor to the sensor since the fitting device can change the stimulation parameters based on the sensed signals.
Claims 1 and 5-25 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Mazanec et al.  The applied reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.  Mazanec discloses a stapes sensor (e.g. paras. 55, 241-260, etc.) where the stapedial reflex is mapped to adjust the stimulation intensity/transfer function (e.g. paras. 260, 241-260, etc.) for a bilateral hearing system having a left and right subsystem with cochlear electrode, stimulator, sensor/input source and processor with transfer function (e.g. figures 20, 26, etc.) and where the system has an external speaker and hub to output predetermined acoustic signals and receive the sensor output signal from the implantable battery/communication module (e.g. paras. 227-258, etc.) and the system operating over a plurality of frequencies/broad spectrum (e.g. paras. 230-260, figure 14b, etc.) where the system normalizes the stimulus signal, uses a ratio a fast Fourier transform (e.g. paras. 160-165, etc.), and the system using analog and digital processing of the signal in the signal processor (e.g. paras. 162-167, etc.).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over Mazanec et al in view of Shah et al (2019/0046116) or over Karunasiri et al in view of Shah et al (2019/0046116) for claim 3.  Mazanec discloses the claimed invention with inner ear/stapes sensor, but not that the sensor is on the cochlear electrode lead and is a pressure sensor.  Karunasiri does not disclose the sensor being a pressure sensor.  Shah discloses an inner ear/stapes sensor on the same lead as the cochlear electrode lead and being a pressure sensor (e.g. figure 6, para. 42, etc.) so as to allow easy and quick placement of one lead during insertion and to accurately sense applied stimuli to the ear to modify the cochlear implant stimulation.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Mazanec or Karunasiri, with the use of an inner ear/stapes sensor on the same lead as the cochlear electrode lead and being a pressure sensor, as taught by Shah, since it would provide the predictable results of allowing easy and quick placement of one lead during insertion and to accurately sense applied stimuli to the ear to modify the cochlear implant stimulation.
Claims 19-21 and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Karunasiri et al.  Karunasiri discloses the claimed invention except for the bilateral/binaural system having a second matching cochlear implant system with cochlear electrode, stimulator, and sensor connected by a communication module to provide power, data, and information to independently adjust the transfer function of the first and second transfer functions wirelessly from an external device.  It would have been obvious to one having ordinary skill in the art at the time the invention was made/before it was effectively filed to have modified the system and method as taught by Karunasiri, with the bilateral/binaural system having a second matching cochlear implant system with cochlear electrode, stimulator, and sensor connected by a communication module to provide power, data, and information to independently adjust the transfer function of the first and second transfer functions wirelessly from an external device, as is well known and common knowledge in the art (mpep 2144), since it would provide the predictable results of providing better speech recognition and hearing using both ears and independently sensing and correcting each cochlear implant to accurately address each individual ear’s problem and electrode/tissue interface through an external fitting system.
Conclusion
The prior art evidence made of record is considered pertinent to applicant's disclosure and shows some of the well-known in the art elements.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to George Robert Evanisko whose telephone number is (571)272-4945. The examiner can normally be reached M-F 8AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Niketa Patel can be reached on 571-272-4156. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/George R Evanisko/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        9/22/22